DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-21 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 was filed after the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,062,748. Although the claims at issue are not identical, they are not patentably distinct from each other (see discussion below).
Instant Application 17/305,654
Parent Patent 11,062,748
Comment
Claim 2.  A memory controller, comprising:
an interface to receive a data strobe signal and corresponding read data, wherein the data strobe signal and the read data correspond to a read command issued by the memory controller, and wherein the read data is received in accordance with the data strobe signal; 
Claim 1.  A memory controller, comprising:
an interface to receive a data strobe signal and corresponding read data, wherein the data strobe signal and the read data correspond to a read command issued by the memory controller, and wherein the read data is received in accordance with the data strobe signal;


a comparison circuit to determine a current timing offset between the data strobe signal and an internally generated data strobe enable signal, internally generated by the memory controller;

data receive circuitry, including gate logic to gate the data strobe signal with an internally generated data strobe enable signal to generate a clean data strobe signal, and
data capture logic responsive to the clean data strobe signal to capture the read data;
data receive circuitry, including gate logic to gate the data strobe signal with the internally generated data strobe enable signal to generate a clean data strobe signal, and data capture logic responsive to the clean data strobe signal to capture the read data;

burst error detection circuitry to generate a burst error signal indicating whether a count of edges of the clean data strobe signal during a memory read is equal to a predefined value; and 
Claim 8,   a data strobe burst error detection circuit, coupled to an output of the counter circuitry, the data strobe burst error detection circuit configured to generate a burst error signal when the count of edges by the counter circuitry for a predefined data burst does not match a predefined value.
a predefined data burst is the clean data strobe signal (the clean strobe signal will have four edges, including two rising edges, during each data burst (FIG. 1B). If this is not the case, a burst error is asserted on the output from the burst error detect circuit 228 (burst error)
data strobe adjust circuitry to adjust timing of the internally generated data strobe enable signal in accordance with a value of the burst error signal.
Claim 9,  a timing adjustment circuit to dynamically adjust the timing offset of the data strobe signal and the internally generated data strobe enable signal, the timing adjustment circuit configured to generate at least one early/late signal indicating whether the received data strobe signal is early or late relative to a timing window for the internally generated data strobe enable signal, and to increase or decrease the timing offset in accordance with a current value of the early/late signal.
Claim 10,  data strobe burst error detection circuit for generating a burst error signal when timing of the data strobe signal relative to a data strobe enable signal fails to satisfy predefined criteria, wherein the burst error signal is coupled to an input of the lock detect circuit and the timing adjustment circuit.
In other words, the burst error signal is coupled to the input of the adjustment circuit and configured to adjust the timing of the internally generated data strobe enable signal based on the burst error signal.

and a circuit to dynamically determine a mode of operation of the memory controller in accordance with the determined current timing offset.





Regarding claim 2, the claim of the instant application, when viewed as a whole, claim the same invention as that of the Parent Patent.  Although the claim is presented with a slightly different claimed language/terminology, the claims 1, 8-10 of the Parent Patent clearly contains every elements of claim 2 of the instant application. 
Regarding independent claims 14 and 21 of the instant application, The claims are directed to the method of steps and mean to implement the system as set forth in claim 2.  Therefore, claims 1, 8-10 of the Parent Patent also contains every elements of claims 14 and 21.
Regarding dependent claims 3-13, 15-20, are similarly anticipated by claims 1-20 of the Parent Patent.  The examiner finds that variations between the claims of the instant application and the claims of the Parent Patent are either due to slightly different language or construction, or obvious variations of the claimed invention.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,339,990. Although the claims at issue are not identical, they are not patentably distinct from each other (see discussion below).
Instant Application: 17/305,654
Parent Patent: 10,339,990
Claim 2. A memory controller, comprising:
Claim 1. A memory Controller, comprising:
an interface to receive a data strobe signal and corresponding read data, wherein the data strobe signal and the read data correspond to a read command issued by the memory controller, and wherein the read data is received in accordance with the data strobe signal;
an interface to receive a data strobe signal and corresponding read data, wherein the data strobe signal and the read data correspond to a read command issued by the memory controller, and wherein the read data is received in accordance with the data strobe signal;
data receive circuitry, including gate logic to gate the data strobe signal with an internally generated data strobe enable signal to generate a clean data strobe signal, and
data capture logic responsive to the clean data strobe signal to capture the read data;
a comparison circuit to determine a current timing offset between the data strobe signal and an internally generated data strobe enable signal, internally generated by the memory controller; data receive circuitry, including gate logic to gate the data strobe signal with the internally generated data strobe signal to generate a clean data strobe signal, and data capture logic responsive to the clean data strobe signal to capture the read data;

and a circuit to dynamically determine a mode of operation of the memory controller in accordance with the determined current timing offset, wherein the mode of operation is selected from among a set of modes of operation that include a first mode of operation in which the memory controller synchronizes the internally generated data strobe enable signal with the received read data and data strobe signal, and a second mode of operation in which the memory controller maintains synchronization between the internally generated data strobe enable signal and the received read data and data strobe signal.
burst error detection circuitry to generate a burst error signal indicating whether a count of edges of the clean data strobe signal during a memory read is equal to a predefined value; and
Claim 8. a data strobe burst error detection circuit, coupled to an output of the counter circuitry, the data strobe burst error detection circuit configured to generate a burst error signal when the count of edges by the counter circuitry for a predefined data burst does not match a predefined value.
data strobe adjust circuitry to adjust timing of the internally generated data strobe enable signal in accordance with a value of the burst error signal.
Claim 10. a timing adjustment circuit to dynamically adjust the timing offset the data strobe signal and the internally generated data strobe enable signal, the timing adjustment circuit configured to generate at least one early/late signal indicating whether the received data strobe signal is early or late relative to a timing window for the internally generated data strobe enable signal, and to increase or decrease the timing offset in accordance with a current value of the early/late signal.

Regarding claim 2, the claim of the instant application, when viewed as a whole, claim the same invention as that of the Parent Patent.  Although the claim is presented with a slightly different claimed language/terminology, the claims 1, 8, and 10 of the Parent Patent clearly contains every elements of claim 2 of the instant application. 
Regarding independent claims 14 and 21 of the instant application, The claims are directed to the method of steps and mean to implement the system as set forth in claim 2.  Therefore, claims 1, 8, 10 of the Parent Patent also contains every elements of claims 14 and 21.
Regarding dependent claims 3-13, 15-20, are similarly anticipated by claims 1-20 of the Parent Patent.  The examiner finds that variations between the claims of the instant application and the claims of the Parent Patent are either due to slightly different language or construction, or obvious variations of the claimed invention.

Allowable Subject Matter
Claims 1-21 are allowed with appropriate filing of Terminal Disclaimer or amendment to overcome the nonstatutory double patenting rejection set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
U.S. Patent Number 7,177,379 to Shihadeh et al. teach a synch circuit 102 receives the data strobe DQS from the external memory 103 at a glitch filter circuit 200 that inhibits noise or jitter and the data signals DQ at the inputs of each of latches 201 and 202 wherein the filtered data strobe output of glitch filter 200 is passed to a delay calculation and timing synchronization unit 207. Delay calculation and timing synchronization unit 207 controls whether latches 203 and 204 are clocked by the rising edge or the falling edge of the processor core clock signal 205.
U.S. Patent Number 7,196,948 to Vemula et al. teach a memory controller configured to communicate with external memory over a bi-directional bus; and read capture logic configured to propagate a transition of a read enable signal generated by the memory controller in response to a read command issued by the memory controller, the read capture logic causing a delay in the transition of the read enable signal, the delay in the transition of the read enable signal accommodating different latencies associated with strobe signals from the external memory received over the bi-directional bus, wherein the transition of the read enable signal indicates valid data is available for sampling over the bi-directional bus, the read capture logic including first and second storage elements configured to receive the read enable signal, the first storage element providing an output signal to a first OR gate and a third storage element, the third storage element providing output to the first OR gate.
US Pub. No. 2005/0047222 to Rentschler teaches clock signal aligned relative to an edge of a strobe signal received from a transmitting device.  Specifically, Rentschler teaches, by generating a clock signal aligned relative to a received strobe signal 114 to latch one or more received data signals 112, receiving device 120 for one embodiment may receive and latch one or more data signals 112 from transmitting device 110 with reduced or minimized concern for timing variations due to, for example, variations in process, variations in supply voltage, and/or variations in temperature of transmitting device 110 and/or receiving device 120.
Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claim(s).  Specifically, the prior art of record does not teach or suggest either individually or in combination the system and a method of steps “generating a burst error signal indicating whether a count of edges of the clean data strobe signal during a memory read is equal to a predefined value; and adjusting timing of the internally generated data strobe enable signal in accordance with a value of the burst error signal”.
When taken in context the claim(s) as a whole was/were not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115